DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IB2017/058247 12/21/2017
FOREIGN APPLICATIONS
ITALY 102016000130342 12/22/2016
This office action is in response to Applicant’s amendment submitted March 19, 2021.  Claims 1-9 are pending.
The limitations of claim 13 were incorporated into claim 1.  Claim 13 was not previously rejected, so all rejections made in the previous office action are withdrawn.
Reasons for Allowance
Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623